DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims are in response to the Preliminary Amendment filed 5/20/2019.
Claims 1-22 are cancelled. Claims 23-36 are new. 
Remarks
Examiner notes that some claims appear to be a literal translation into English from a foreign document, resulting in grammatical errors or spelling errors. Please see the Objection and the 35 USC 112(b) Rejection of the claims below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/1/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 24-27, 30-31 and 34-35 are objected to because of the following informalities: 
In claim 24, “wherein at least one end of the bar has a groove cooperating with an opening of at least one chuck to hold the laminations compacted in the axial direction.” Should read --wherein at least one end of the respective retaining bars have a groove cooperating with the respective opening of at least one clamping plate to hold the laminations compacted in the axial direction--, since one skilled in the art would recognize applicant is referring back to the plurality of retaining bars, and that the chuck appears to be referring to the clamping plate.
the bar comprises an insert and screwed or welded part so that the bar and the insert form a hook cooperating with an opening of at least one chuck for holding magnetic sheets compacted in the axial direction” should read -- wherein at least one end of the respective retaining bars comprises an insert and screwed or welded part so that the retaining bar and the insert form a hook cooperating with an opening of at least one clamping plate for holding the magnetic sheets compacted in the axial direction--, since one skilled in the art would recognize applicant is referring back to the plurality of retaining bars, and that the chuck appears to be referring to the clamping plate. 
In claim 26, “wherein the bar engages in a radial direction on a rim of the opening” should read ---wherein each the retaining bars engages in a radial direction on a rim of the respective openings--, since one skilled in the art would recognize that the bar is referring to the retaining bars. 
In claim 27, “wherein the bar engages in a direction perpendicular to the radial direction on a rim of the opening” should read --wherein each of the retaining bars engages in a direction perpendicular to the radial direction on a rim of the respective openings--, since one skilled in the art would recognize that the bar is referring to the retaining bars.  
In claim 30, “at least one wedge configured e so that that when the wedge is pressed in the axial direction between the retaining rod and a edge of the opening… ” should read --at least one wedge configured so that that when the wedge is pressed in the axial direction between the retaining bar and an edge of the opening,…—
In claim 31, ln. 1, “the retaining rod” should read --the retaining bar--.
In claim 31, ln. 2, “a chamfer and a wedge comprises” should read –a chamfer and a wedge comprising--.
In claim 34, ln. 1-3, “, the retaining rod include an ant at least one of its ends a groove cooperating with an opening of the chuck to hold the laminations compacted e s in the axial direction” 
In claim 35, “wherein at least the central portion of the bar retained” should read -- wherein at least the central portion of the respective retaining bars--, as one skilled in the art would recognize the bar retained is the retaining bar. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 28, Applicant recites in line 2, “at least one second retaining bar identical to the selected bar”; however, it is uncertain what selected bar is referring to since there are a plurality of retaining bars. Furthermore Applicant claims in lines 2-5, “the selected bar cooperating with an opening at least one chuck to hold the laminations compact adopted in accordance with the axial direction bar fitting according to the steering s respective angles s to the radial direction and opposite s one pa r relative to one another. It is uncertain what is being recited in the limitation, and furthermore appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Examiner will interpret limitation with no weight. 
selected bar comprises in at least one of its ends a groove cooperating with an opening of the chuck… an edge of the notch and the bottom of the groove is not in contact with the clamping plate” There is insufficient antecedent basis for the limitations in the claims. Furthermore “the chuck” appears to be a literal translation into English from a foreign document. Examiner will interpret limitation as “wherein each of the retaining bars comprises in at least one of its ends a groove cooperating with a respective opening of the one of the two clamping plates for maintaining the laminations compacted in the axial direction … an edge of a notch and the bottom of a groove is not in contact with the clamping plate”. Claims 31-33 are rejected for being dependent on 30.
In claim 32, Applicant recites lines 1-2, “wherein the p year slope, cha n brake, the groove, the notches and the profile of the central portion are configured so that the wedge is pressed from the outside of the magnetic circuit between the chamfer and an edge of the opening.”
It is uncertain what the Applicant is reciting, for the limitation “the p year slope, cha n brake”. Examiner will interpret limitation at issue with no weight.
In claim 33, Applicant recites “the shim” in line 2. There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret limitation as “a shim.”
In claim 34, Applicant recites “each of the respective retaining bars includes on at least one of its ends a groove cooperating with an opening of the chuck to hold the laminations compacted in the axial direction, the tray comprising at least one fastening region comprising threads cooperating with the screw so that when the screws are screwed in the threads, the groove is nested on an edge of the opening opposite the zone.” Claim appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors, and furthermore limitations at issue have insufficient antecedent basis. Examiner will interpret “the chuck” and “the tray” as the clamping 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23-27, 29, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al. (US 2015/0222153) in view of Onimaru et al. (US 2008/0231138).
In claim 23, Lange teaches a magnetic circuit (Fig. 1-3) for a rotating electrical machine ([0035]) comprising: a plurality of compacted sheet stacks (9) disposed in an axial direction, wherein the compacted sheet stacks (9) are sandwiched between two clamping plates (7 and 8) connected by 
Lange does not teach the sheet stacks being magnetic sheet stacks.
However, Onimaru teaches a core stack (Fig. 3) wherein the sheet stacks (30) are amorphous alloy magnetic sheet stacks (30), in order to provide reduced eddy current losses ([0029]).
Therefore in view of Onimaru, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the circuit of Lange to have magnetic sheet stacks, in order to provide reduced eddy current losses (Onimaru; [0029]), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In claim 24, Lange as modified teaches the machine of claim 23; furthermore Lange does not teach wherein at least one end of the respective retaining bars have a groove cooperating with an respective opening of at least one clamping plate to hold the laminations compacted in the axial direction.
However, Onimaru teaches wherein an end of a retaining bar (37) has a groove (Comp_G; annotated in Fig. 11 below) groove cooperating with an respective opening (32a) of at least one clamping plate (32) to hold the laminations (31) compacted in the axial direction.
Therefore, further in view of Onimaru, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Lange to have at least one end of the respective retaining bars having a groove cooperating with an respective opening of 
In claim 25, Lange as modified teaches the machine of claim 23; furthermore Lange does not teach wherein at least one end of the respective retaining bars comprises an insert and screwed or welded part so that the retaining bar and the insert form a hook cooperating with an opening of at least one clamping plate for holding the magnetic sheets compacted in the axial direction.
However, Onimaru further teaches wherein an end of a retaining bar (37) has an insert and welded part (portion of 37 forming Comp_G; Fig. 11 below; [0053]]) so that the retaining bar (37) and the insert form a hook (portion of 37 forming Comp_G), cooperating with an opening (32a) of at least one clamping plate (32) for holding the magnetic sheets (31) compacted in the axial direction.
	

    PNG
    media_image1.png
    842
    641
    media_image1.png
    Greyscale


In claim 26, Lange as modified teaches the machine of claim 23; furthermore Lange teaches wherein each the retaining bars (11) engages in a radial direction on a rim (outer radial edge of 10) of the respective openings (10).
In claim 27, Lange as modified teaches the machine of claim 23; furthermore Lange does not teach wherein each of the retaining bars engages in a direction perpendicular to the radial direction on a rim of the respective openings.
However, Onimaru further teaches wherein each of the retaining bars (37) engages in a direction perpendicular (via portion of 37 forming Comp_G; annotated in Fig. 11 above) to the radial direction on a rim (radial surfaces of 32a) of the respective openings (32a).
Therefore, further in view of Onimaru, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Lange to have each of the retaining bars engaging in a direction perpendicular to the radial direction on a rim of the respective openings, in order to implement a stronger fixing structure for the clamping plates (Onimaru; [0055]).
In claim 29, Lange as modified teaches the machine of claim 23; furthermore, Lange as modified teaches wherein the retaining bar (11) comprises between its two ends a central portion (central axial portion of 11) and each magnetic sheet (9) includes at least one recess (10; 9) configured to receive the 
In claim 35, Lange as modified teaches the machine of claim 27; furthermore, Lange teaches wherein at least the central portion of the respective retaining bars (11) has a cylindrical profile (illustrated in Fig. 1).
In claim 36, Lange teaches a rotor of an electric machine ([0035]), comprising a magnetic circuit (Fig. 1-3) including a plurality of compacted sheet stacks (9) disposed in an axial direction, wherein the compacted sheet stacks (9) are sandwiched between two clamping plates (7 and 8) connected by removable retaining bars (11); wherein at least one of the two clamping plates (7 and 8) include as many openings (10) as removable retaining bars (11); and wherein the openings (10) of the at least one of the two clamping plates (7 and 8) and at least one end of each removable retaining bar selected (11) are set to cooperate so that the end of each removable retaining bar (11) engages (via 12) on a rim (radial edges) of the opening (10).
Lange does not teach the sheet stacks being magnetic sheet stacks.
However, Onimaru teaches a core stack (Fig. 3) wherein the sheet stacks (30) are amorphous alloy magnetic sheet stacks (30), in order to provide reduced eddy current losses ([0029]).
Therefore in view of Onimaru, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the circuit of Lange to have magnetic sheet stacks, in order to provide reduced eddy current losses (Onimaru; [0029]), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Blanc et al. (US 2011/0254399) teaches an internal rotor for an electric machine having a lateral shroud covering axial ends of the rotor, a screw securing a tie rod to secure a rotor stack.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832